Bullard, J.
This is one of two suits by the clerk of the Commercial Court against the late sheriff, and his sureties, to recover an amount of fees due to the plaintiff, alleged to have been collected by the sheriff and not accounted for. Judgment was rendered for $1901 52, and the sureties have appealed.
The cases were argued in this court at the same time with several others, involving various grounds of defence, and we came *569to the conclusion that the sureties of the late sheriff were not liable for moneys which came into his hands after the 1st of April, 1840, the date of the appointment of the sheriff of the Criminal Court. In the present case the amount thus received, and embraced in the judgment below was $1134 04. After making allowance therefor, there appears a balance due in this case to the plaintiff of $767 45, for which he is entitled to judgment.
It is, therefore, ordered, that the judgment of the Commercial Court be reversed,- and that the plaintiff recover of the sureties of Hozey, severally, the sum of $767 45, with interest at five per cent from judicial demand, and the costs of the court below, those of the appeal to be paid by the plaintiff; provided that satisfaction shall be entered as to all the defendants, upon the payment by one or more of the sureties of the aforesaid sum.
On an application for a re-hearing in this case, the plaintiff having withdrawn, but without prejudice to his rights, his claim to the items embraced in the defendants’ petition for a re-hearing, it was ordered that the judgment should be reduced to the sum of $587 45, with interest from judicial demand, and costs in the court below; reserving to the plaintiff, by consent of the counsel for the defendants, the right to sue again for the sum of $180, now excluded from this judgment, being for costs collected under the writ's enumerated in the defendants’ petition for a re-hearing, as if a discontinuance had been entered for said sum in the court below.